Citation Nr: 0408982	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-08 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee and 
upper leg disability.

2.  Entitlement to service connection for a left wrist 
disability.

3.  Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1977 and again from February 1980 to September 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a personal hearing on September 16, 
2003 before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing has been associated with the 
record on appeal.

The Board notes that the veteran and his representative have 
raised additional claims of entitlement to service connection 
for disabilities of the left hand, left hip, left fibula, 
left knee and scars associated with all the veteran's claimed 
disabilities.  These issues are referred to the RO for 
appropriate development and adjudication.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Specifically, the RO should inform the veteran of what is 
necessary for his claims for service connection to be 
granted, as well as ensure that all other appropriate actions 
under the VCAA have been taken.

The veteran has testified that he was treated at a civilian 
hospital in October 1977.  If such a hospital can be 
identified, the RO should obtain all records from the 
hospital.  Additionally, the veteran has requested that VA 
obtain all of his service medical records.  The claims folder 
contains only service medical records from 1975 to 1977 and 
does not contain the records from the veteran's later period 
of service in the Air Force from February 1980 to September 
1985.  The RO should attempt to obtain those records.

The veteran should be given a VA examination to determine the 
diagnosis and etiology of any disability of the right knee or 
upper leg, or left elbow or left wrist.   The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claims for service connection to be 
granted.

2.  The RO should contact the veteran and 
attempt to verify the name of the 
civilian hospital where the veteran was 
treated for a shrapnel wound in October 
1977.  If the hospital can be identified, 
the RO should obtain all available 
treatment records.

3.  The RO should obtain the remainder of 
the veteran's service medical records 
relating to his second period of service 
in the Air Force from February 1980- to 
September 1985.

4  The RO should schedule the veteran for an 
examination in order to ascertain if the veteran 
suffers from disabilities of the right knee, right 
upper leg, left wrist and left elbow, and if so, 
whether or not any of the disabilities are related 
to service.  All indicated tests should be 
conducted including X-rays, CT scans, MRI, or any 
other testing necessary, and the examiner should 
review the claims folder thoroughly, including the 
service medical records especially the records from 
October 1977 indicating trauma to the left knee and 
left wrist.  The examiner should also review the X-
ray reports from May 2002.  If a disability of any 
of these (right knee, right upper leg, left elbow, 
left wrist) is diagnosed, the examiner is requested 
to offer an opinion as to whether it is at least as 
likely as not (50 percent probability or more) that 
the veteran's disability, if any, was initially 
manifested during service or was otherwise caused 
by or aggravated by service.  A complete rationale 
for any opinion offered should be included.

5.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




